Case: 4:11-cv-00077-RWS Doc. #: 1149-3 Filed: 02/05/20 Page: 1 of 3 PageID #: 63238




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION



  UNITED STATES OF AMERICA,

        Plaintiff,

  SIERRA CLUB,

        Plaintiff-Intervenor,
                                             Civil Action No. 4:11-cv-00077-RWS
                v.

  AMEREN MISSOURI,

        Defendant.




                             EXHIBIT 3 TO
       PLAINTIFF UNITED STATES’ NOTICE REGARDING AMEREN’S NON-
     COMPLIANCE WITH THIS COURT’S REMEDY ORDER, AND REQUEST FOR
                          STATUS CONFERENCE
Case: 4:11-cv-00077-RWS Doc. #: 1149-3 Filed: 02/05/20 Page: 2 of 3 PageID #: 63239
Case: 4:11-cv-00077-RWS Doc. #: 1149-3 Filed: 02/05/20 Page: 3 of 3 PageID #: 63240
